TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         ON REHEARING



                                        NO. 03-12-00761-CV



                                       In re Kenneth Crissup


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                We received from the Travis County District Clerk a pro se petition for writ of

mandamus from Relator Kenneth Crissup, an inmate in the Texas Department of Criminal Justice.

Subsequently, we issued an opinion dismissing the petition for want of jurisdiction. See In re

Crissup, No. 03-12-00761-CV, 2012 WL 5974054, at *1 (Tex. App.—Austin Nov. 30, 2012, orig.

proceeding). However, it appears that Relator’s petition was forwarded to our Court in error. The

record reflects that Relator intended the petition to initiate a proceeding in the Travis County District

Court. Accordingly, we withdraw our opinion dated November 30, 2012 and dismiss the petition.

We direct the Clerk of this Court to forward Relator’s petition to the Travis County District Clerk

for filing.
                                           __________________________________________
                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed

Filed: January 4, 2013




                                              2